[Cite as State v. Wright, 2013-Ohio-3132.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                        No. 98901



                                      STATE OF OHIO

                                                      PLAINTIFF-APPELLEE

                                                vs.

                                     ELLERY WRIGHT
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                               Case Nos. CR-562045 and CR-562963

        BEFORE: Stewart, A.J., S. Gallagher, J., and Keough, J.

        RELEASED AND JOURNALIZED:                     July 18, 2013
ATTORNEY FOR APPELLANT

Michael P. Maloney
24441 Detroit Road, Suite 300
Westlake, OH 44145


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Matthew E. Meyer
          Christopher D. Schroeder
Assistant County Prosecutors
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113
MELODY J. STEWART, A.J.:

       {¶1} On May 8, 2012, defendant-appellant Ellery Wright pled guilty to one count

of drug possession in violation of R.C. 2925.11(A), a fifth-degree felony. The trial court

convicted Wright and sentenced him to 12 months of community control sanctions and 25

hours of community service. Additionally, Wright’s driver’s license was temporarily

suspended, he was ordered to attend drug treatment programs, and also ordered to obtain

a General Education Development (GED) diploma.

       {¶2} In a separate case, Wright again pled guilty to one count of theft in violation

of R.C. 2913.01(A)(3), also a fifth-degree felony.       On June 5, 2012, Wright was

convicted of the offense, sentenced to 18 months of community control sanctions, and

ordered to pay $3,500 in restitution.

       {¶3} On August 10, 2012, Wright appeared in court for a hearing for violating the

conditions of his community control sanctions.          Wright had tested positive for

phencyclidine (“PCP”) and cocaine on two separate occasions. Wright also failed to

appear for the court-ordered drug treatment programs, attend Alcoholics Anonymous

meetings, or make any effort to obtain his GED. The trial court found Wright to be in

violation of his probation in both cases and sentenced him to the maximum of 12 months

incarceration in each case. The sentences were ordered to be served consecutively.

       {¶4} On appeal, Wright’s sole assignment of error is that the court erred in

ordering maximum consecutive sentences. However, we find Wright’s assignment of
error to be without merit because the record reflects the trial court’s imposition of

maximum consecutive sentences was proper.

       {¶5} On September 30, 2011, H.B. 86 became effective, which revived the

requirement that trial courts make certain findings before imposing consecutive sentences

for felony convictions.      State v. Jones, 8th Dist. No. 98371, 2013-Ohio-489, ¶ 17.

Under R.C. 2929.14(C)(4), the trial court must first find that the imposition of

consecutive sentences is “necessary to protect the public from future crime or to punish

the offender.” Id. Secondly, the trial court must find “consecutive sentences are not

disproportionate to the seriousness of the offender’s conduct and to the danger the

offender poses to the public.” Id. Lastly, the trial court must find that at least one of the

following factors applies:

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed
       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
       was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or
       more courses of conduct, and the harm caused by two or more of the
       multiple offenses so committed was so great or unusual that no single
       prison term for any of the offenses committed as part of any of the courses
       of conduct adequately reflects the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future crime
       by the offender.

Id.

       {¶6} In this case, the court satisfied all three parts of the analysis.       At the

sentencing hearing, the court made the following statement:
       Court: The court finds in this matter that this defendant does have an
                   extensive criminal history, that he hasn’t benefitted from prior
                   attempts at rehabilitation, nor has he learned from prior
                   sentences in this matter. The court finds that in this case
                   consecutive sentences are necessary to protect the public and
                   punish this offender * * *.

       {¶7} In addition to finding that consecutive sentences were necessary to protect the

public and to punish Wright for his offenses, at pages 21 and 22 of the transcript, the

court acknowledged that this type of sentence was not disproportionate given the

seriousness of Wright’s conduct. The court noted the danger Wright posed to his own

family. Wright has young children, and his history of drug use could potentially lead to

tragic events.   Lastly, the record reflects that Wright was on probation when the

subsequent offenses were committed. Wright had been given the opportunity to avoid

prison by participating in drug treatment and education programs. However, he did not

do so and, instead, continued to abuse drugs.

       {¶8} Wright actually argues that while the trial court made findings under R.C.

2929.14(C)(4), the sentencing transcript shows the court made no meaningful analysis of

those findings. However, Wright’s argument misinterprets the requirements placed on

the trial court under R.C. 2929.14(C)(4) for consecutive sentencing purposes.

       {¶9} In State v. Venes, 8th Dist. No. 98682, 2013-Ohio-1891, this court recognized

that R.C. 2929.14(C)(4) does not place a heavy burden on a trial judge to make the

necessary findings before imposing consecutive sentences. Id. at 16. In fact, unlike the

requirement in the prior version of the statute, the trial court does not have to justify its

findings by giving reasons for making those findings. Id. See also State v. Goins, 8th
Dist. No. 98256, 2013-Ohio-263. Because the record reflects that the trial court made

the findings under R.C. 2929.14(C)(4), its duty for imposing consecutive sentences was

fulfilled.

       {¶10} Judgment affirmed.

       It is ordered that appellee recover of appellant its costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution. Case remanded

to the trial court for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MELODY J. STEWART, ADMINISTRATIVE JUDGE

SEAN C. GALLAGHER, J., and
KATHLEEN ANN KEOUGH, J., CONCUR